IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30415
                        Conference Calendar


EMMETT SPOONER,
                                         Petitioner-Appellant,

versus

STATE OF LOUISIANA; IBERVILLE PARISH;
RICHARD P. IEYOUB, Attorney General,

                                         Respondents-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 94-CV-838
                       --------------------

                         December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Emmett Spooner seeks a certificate of probable cause (“CPC”)

to appeal the dismissal of his 28 U.S.C. § 2254 petition.    We

previously remanded the case to the district court for a

determination whether Spooner was entitled to an extension of

time within which to file his notice of appeal.     See Spooner v.

Louisiana, No. 97-30415 (5th Cir. Sept. 4, 1997).    The district

court having determined that no extension of time was warranted,

the case is DISMISSED for lack of jurisdiction.     See Fed. R. App.

P. 4(a).   Spooner’s CPC motion is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 97-30415
                          -2-

APPEAL DISMISSED; CPC DENIED.